Citation Nr: 1000724	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-28 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a bilateral leg 
disorder (claimed as bilateral loss of strength in both legs 
and radicular pain) to include as secondary to service 
connected myofascitis and chronic lumbosacral strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1994 to September 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The file is now being handled by the RO 
in Reno, Nevada.

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  At that hearing, it was confirmed that the 
issue of service connection for the bilateral leg disorder is 
the only issue before the Board.


FINDINGS OF FACT

A bilateral leg disorder (claimed as bilateral loss of 
strength in both legs and radicular pain) is not currently 
shown.


CONCLUSION OF LAW

A bilateral leg disorder (claimed as bilateral loss of 
strength in both legs and radicular pain) was not incurred in 
or aggravated by active service and is not proximately due to 
or the result of a service-connected disease or injury.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, 
dated in June 2006.  The notice included the type of evidence 
needed to substantiate the underlying claims of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a 


relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The notification also set forth the provisions 
regarding secondary service connection.  

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006) (notice of the elements of 
the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, records from private medical 
caregivers, and afforded the Veteran VA examinations in June 
2006, September 2006, and June 2009, and a hearing before the 
undersigned in May 2009.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist. 



Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

The term "disability" in 38 U.S.C.A. § 1110 means impairment 
of earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for certain organic diseases of the nervous 
system, if the disability is manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en 
banc).  In October 2006, 38 C.F.R. § 3.310(a) was amended to 
conform to Allen; additionally, other substantive changes 
were made.  As the claim was filed before the other 
substantive changes were made, only the changes that conform 
to Allen apply.

Secondary service connection requires (1) evidence of a 
current disability; (2) evidence of a service connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Factual Background

As noted, the Veteran served from November 1994 to September 
2005.  On his DD Form 214, the Veteran's MOS is listed as 
optician, but the Veteran has testified that beyond the 
knowledge and skills he needed as an optician to make 
glasses, he has no medical training.  Even though he was an 
optician, he was still expected to participate in the 
standard field and physical training of the United States 
Army.

In March 2001, the Veteran first sought treatment after 
hurting his back.  The Veteran complained of lower back pain 
with the pain extending to the left lower extremity.  He also 
experienced muscle spasms in the paraspinal region.  An MRI 
revealed a mild broad based disc bulge at L4-L5 with mild 
stenosis.  At L5-S1, there was a broad-based disc bulge with 
a central and left paracentral protrusion contacting the 
anterior thecal sac in the region of the transiting left S1 
nerve root.

By December 2001, the Veteran described pain radiating down 
both legs, although the left was worse than the right.

In June and July 2002, the Veteran underwent discography 
studies, but nothing was demonstrated.

In January 2003, a second MRI revealed degenerative changes 
at L5-S1 with a posterior central herniated nucleus pulposus.  
A small cystic focus was noted to the right L4-L5 facet 
raising the question of a small ganglion or synovial cyst.  
At this point, the Veteran still described radiating pain 
down both legs with the left worse than the right.  His 
caregivers assessed that the disc protrusion was in contact 
with the left sciatic nerve root.  

In May 2004, a third MRI revealed the Veteran had a central 
bulge of the disc at L5-S1 with an annular tear slightly 
effacing in the thecal sac.  There was no stenosis or 
neuroforaminal narrowing.  There was	 no bulge, 
protrusion, stenosis, or forminal narrowing at L2-L3, L3-L4, 
and L4-L5.  

In April 2004, the Veteran reported his leg symptoms 
increased; when he used stairs or walked for long periods, 
his legs would start to shake.

In April 2005, the Veteran underwent an electromyography 
(EMG) and nerve conduction study (NCS).  The results were 
interpreted as normal EMG and NCS of both lower extremities 
and were negative for radiculopathy or other peripheral 
neuropathy.  

The service treatment records also reveal generally that the 
Veteran sought treatment for his back condition, including 
complaint of pain radiating to both extremities numerous 
times while in service.  He was evaluated and treated by both 
service and private caregivers during this time.  This 
treatment included pain medication, physical therapy, steroid 
injections, and nerve blocks.  He only experienced partial 
temporary relief, mostly from the nerve blocks.

In May and June 2005, the Veteran underwent an evaluation by 
the Medical Board which concluded that although the Veteran 
could perform his duties as an optician, he could not perform 
the required physical training.  Therefore, the Veteran was 
medically discharged.

In March 2005, the Veteran was evaluated by VA for purposes 
of determining whether surgery might benefit him.  He 
reported his lower back pain was constant and increased with 
prolonged standing or sitting.  He also reported intermittent 
pain that radiated to the soles of his feet.  The pain was 
bilateral although the left was worse than the right.  
Conservative medical management failed and the discography 
studies increased his pain.  

Examination of his motor function was normal bilaterally and 
the deep tendon reflexes were 2 + bilateral.  The Babinski 
sign was absent and the Hoffman's test was negative.  He had 
a normal gait and good heel and toe ambulation.  Sensory 
function was intact.  An MRI was reviewed and it revealed a 
small central disc at L5-S1 without neuroforaminal stenosis.  
The evaluators later reviewed the negative EMG/NSC of April 
2005 and concluded there was no evidence of radiculopathy.  
Without a clear radicular etiology, it was determined the 
Veteran would not benefit from surgery.

In June 2006, the Veteran underwent a VA examination 
regarding his low back disability where the Veteran declared 
that he has suffered for the past five years with stiffness, 
weakness, aching and cramping, and a burning sharp pain in 
his lower back that often travels to his legs.  Activity 
precipitates his discomfort although the examiner did not 
clarify whether that part of the history was limited to the 
back or also included his leg symptoms.  Despite the various 
methods of treatment provided during service, the pain 
remained constant.

On examination, the Veteran's posture and gait was normal.  
He had positive straight leg raises bilaterally and there was 
no radiation of pain on movement and no muscle spasm.  The 
range of motion of the thorocolumbar spine was limited by 
pain after repetitive uses or during flare-ups.

All other muscle groups were within normal limits  The lower 
extremity neurological examination revealed normal motor and 
sensory function and reflexes for both the knees and ankles 
were normal (2 +).  The examiner diagnosed myofascitis of the 
lumbosacral back and a chronic strain of the lumbosacral 
back.  No findings were made with regard to the lower 
extremities.  

In September 2006, the Veteran underwent a VA examination 
regarding his bilateral leg disorder.  The examination was 
focused on the muscoskelatal function of the lower extremity.  
The Veteran did not have any weakness, stiffness, swelling, 
heat, redness, giving away, lack of endurance, locking, 
fatigability, or dislocation.  He has suffered sharp pain 
located in the lower back traveling down both hips into the 
lower extremities.  Posture and gait were normal.  He had 
knee flexion to 140 degrees and to 0 degrees bilaterally.  
All ligaments were stable.  Ankle range of motion was 
dorsiflexion 20 degrees and plantar flexion 45 degrees.  The 
examiner concluded there was no pathology to render a 
diagnosis.

In November 2006, an MRI administered to the Veteran was 
interpreted as a lumbar spine within normal limits.  Focal 
herniations of nucleus pulposus and significant annular 
bulges were absent.  The lumbar disc spaces were within 
normal limits.

In June 2009, the Veteran underwent a second VA examination 
regarding his lower leg disability claim.  He described a 
pain level of 3 to 4 at rest for both his back and his lower 
extremities.  He experiences weakness in legs particularly 
when using stairs, any terrain with an incline or decline, or 
distances greater than 60 to 100 yards.  He felt the weakness 
in his quadriceps, hamstring, and calf muscles.  With 
activity, he experiences leg tremors.  The left extremity is 
worse than the right.  Rest and pain medications alleviate 
the condition.  There is some functional loss, fatigability, 
and an inability to do any type of significant physical 
activity.  Weightlifting is limited to 20 pounds and 
repetitive bending, twisting, and lifting aggravate his 
discomfort.

The examiner elicited tenderness over the spinous process 
throughout the lumbar spine and significant tenderness on the 
left sacroiliac joint area and the left sacrosciatic notch 
but only mild tenderness on the right side.  The examiner 
elicited a question of an L3 dermatome and a sensory deficit 
over the L5 dermatome in the left lower extremity extending 
from the lateral aspect of the left calf to the lateral 
aspect of the left foot as well as the dorsum of the left 
foot to the great toe.  There also was a slight sensory 
deficit on the left S1 dermatome.  No sensory impairments 
were noted on the right lower extremity.  Deep tendon 
reflexes were active and equal at both the knee and the 
ankles.  The right lower extremity muscle strength, 
dorsiflexion, and plantar flexion were normal.  There was 
some question of weakness in the left quadriceps and 
hamstring muscles and in the left ankle dorsiflexion and 
plantar flexion.  The Veteran was able to heel and toe walk 
but had some difficulty on the left side with heel walking, 
less with toe walking.  Range of motion of the lumbar spine 
did result in impaired ranges.  

An EMG and NCS were performed and both legs and the left back 
muscles were normal.  In the VA examiner's view, there was no 
evidence of a peripheral neuropathy, either motor or sensory.  
He therefore concluded the Veteran does not have a 
radiculopathy involving either lower extremity and the 
Veteran's symptoms are not caused by the abnormalities noted 
in the prior MRI studies.

The Veteran testified that service physicians have told him 
that his leg problems resulting from his lower back and that 
it is not a muscle problem, but a nerve problem.  He has also 
testified that the condition has progressively worsened.  It 
causes his legs to shake when he uses a flight of stairs and 
he can not carry his children.

The Veteran's low back disability has been service connected 
and is currently rated at 10 percent disabling.

Analysis

Although pain and weakness in the lower extremities were 
noted by complaint during service and thereafter, this alone 
is not enough to establish service connection.  There must be 
evidence of current disability of the legs.  Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).

Except for the Veteran's complaints of pain or limiting his 
activities because of pain, there is no evidence of lower leg 
pathology by X-ray or other clinical studies.  Significantly, 
two separate EMG and NCS studies have been negative.  There 
is no evidence of a peripheral neuropathy, either motor or 
sensory.  There also is no evidence of internal derangement, 
of limitation of lower extremity joint motion such as hip, 
knee, or ankle flexion or extension, of ligament instability, 
or muscle damage.  In this instance, there is no evidence of 
an objective verifiable condition involving the lower 
extremities.  

VA generally does not find service connection for symptoms 
alone, such as pain, without an identified basis for those 
symptoms.  As no underlying pathology has been diagnosed or 
identified, the Veteran's pain, standing alone, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1360-62 
(Fed. Cir. 2001).  Thus, the evidence against the claim is 
the lack of evidence of a current disability.

While the service treatment records describe the Veteran's 
description of pain in the lower leg originating form his low 
back disability, a thorough review of the physicians and 
other caregivers' notes reveal that the references are 
descriptions of the Veteran's history and complaints, not a 
diagnosis or clinical finding that the Veteran has a separate 
objective neurological abnormality.  As noted above, there 
has not been any finding or opinion of radiculopathy or 
disability of the legs separate from the back disability.  In 
other words, nothing in the record suggests that the medical 
caregivers have filtered, enhanced, or added medical-
evidentiary value to the Veteran's lay history and 
complaints.  Evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical 
evidence. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In the only medical opinion to comment on the issue, the VA 
examiner in June 2009 stated the Veteran's symptoms are not 
caused by the abnormalities noted in the prior MRI studies.  
The Board finds that the VA examiner's opinion, which opposes 
rather than supports the claim, is the only independent 
medical evidence to address the question of medical diagnosis 
or causation, and the weight of the evidence is against the 
claim of secondary service connection.

Further, as to what the Veteran has testified that he was 
told by medical personnel, that does not constitute competent 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (the connection between a lay account of past medical 
information, and filtered through layman's sensibilities, 
such evidence is too attenuated and inherently unreliable to 
constitute medical evidence).

As for the Veteran's statements and testimony, the Board 
accepts the Veteran's description of his symptoms.  38 C.F.R. 
§ 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007).  However, the other evidence of record outweighs 
these statements because of the consistent absence of 
pertinent objective findings.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Without evidence of a present disability, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Because the medical evidence does 
not establish that the Veteran has a current 
diagnosis/disability involving the lower extremities, the 
Board finds that the Veteran is not entitled to service 
connection for a bilateral leg disorder.  Thus, the Board 
finds that the preponderance of evidence is against the claim 
for service connection for a bilateral leg disorder to 
include as secondary service connected myofascitis and 
chronic lumbosacral strain.






ORDER

Service connection for a bilateral leg disorder (claimed as 
bilateral loss of strength in both legs and radicular pain) 
to include as secondary to service connected myofascitis and 
chronic lumbosacral strain is denied.


____________________________________________
Mary Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


